Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 22, 2021

                                    No. 04-20-00309-CV

                            PLANET HOME LENDING, LLC,
                                     Appellant

                                              v.

       Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-22807
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER

        Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief
is due on or before February 23, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court